On Motion for Rehearing.
Mr. J ustice Eaicin
delivered the opinion of the court.
4. The motion raises for the first time the question that the deed of plaintiff and the will of the husband are mutual and reciprocal wills based on a compact, and for that reason irrevocable. The most that can be said for these two instruments is that they are mutual and reciprocal, but each stands as an independent will unaffected by the other. Some authorities hold that in a case where such wills are executed in pursuance of an agreement based on a valuable consideration, after the death of one the will of the other is irrevocable; but in such a case the agreement must be certain and definite, and the court must have full and satisfactory proof of it: Edson v. Parsons, 155 N. Y. 555, 567 (50 N. E. 265).
Tn Gall v. Gall, 19 N. Y. Supp. 332 (64 Hun, 600), relating *110to an agreement for a specific devise, the court say: “It is certain, however, that in this class of cases the ordinary rules which govern in actions to compel the specific performance of contracts, and which furnish reasonable safeguards against fraud, should be rigidly applied. These rules require that the contract be certain and definite in all its parts, that it be mutual and founded upon an adequate consideration, and that it be established by the clearest and most convincing evidence.” In Edson v. Parsons, 155 N. Y. 555, 567 (50 N. E. 265), a case of an agreement for reciprocal wills, it is said: “I think it needs no further argument to show that to attribute to a will the quality of irrevocability demands the most indisputable evidence of the agreement which is relied upon to change its ambulatory nature, and that presumptions will not. and should not, take the place of proof.”
5. I-Iere the evidence shows that plaintiff and her husband were getting quite old. Each owned separate property. The plaintiff had been quite sick, and it was arranged that they would have their wills made; and this deed and the will were the result. There is no testimony disclosing that any agreement was made between them as to the- terms of the wills, or that one was to be the consideration for the other. There is nothing in the evidence to show that the wills were made in fulfillment of the terms of any contract or agreement, and the motion is- denied. Affirmed.